DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to Applicant’s amendment filed on 08/10/2022. Claims 1-2, 4-10, 12-25 are pending. Applicant’s amendment have overcome the rejection under 35 U.S.C. 112(b), 102, and 103 previously set forth in the previous office action. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/10/2022, with respect to the rejection(s) of claim(s) 1, 9, and 18  under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference. See rejections below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9-10, 12-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 line 9 recites “controlling outputs of a corresponding accumulator”. There is lack of correspondence between the specification and the claimed invention, such recitation renders the claimed invention unclear and indefinite because It is unclear how the corresponding accumulator having multiple “outputs” to be controlled. As illustrated in figures 2A and 2B, each accumulator generates a single output to be controlled. For purpose of prior art examination, Examiner interprets the limitation as “controlling an output of a corresponding accumulator”. Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.
Claim 19 line 7-9 recites “a first multiplexer connected to input terminals….accumulators of the MAC units. Such limitation is unclear and was rejected in claim 18 of the previous office action (see rejection under 35 U.S.C. 112(b) page 2-3). For purpose of prior art examination, Examiner interpreted the limitation, in light of the amended claim 18, as “a first multiplexer connected to an input terminal of an adder of the at least one of the MAC units" and "a second multiplexer connected to an output terminal of an accumulator of the at least one of the MAC units". Dependent claims is also rejected for inheriting the same deficiencies in which claim they depend on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-10, 12-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Cho – US 20190244084.

Regarding claim 1, Cho teaches an apparatus for performing deep learning operations, the apparatus (Cho, figure 1) comprising: 
a systolic array comprising a plurality of multiplier accumulator (MAC) units (Cho, figure 1 illustrates a plurality of processing elements (PEs) and figure 3 illustrates implementation of each PE comprises multiplier and adder [i.e. a systolic array comprises a plurality of MAC]); and 
a control circuit (Cho, [0048] a control unit for generating control unit signals [i.e. a control circuit]) configured to: 
control an operation of a multiplexer connected to at least one MAC unit of the plurality of MAC units (Cho, [0051] the plurality of multiplexers are controller through control signals as illustrated in table 1); and 
control operations of the plurality of MAC units according to a plurality of operation modes (Cho, [0100] figures 4-10 the PE within the array PE can perform most of the type of operations required in the neural network by programming the control signals of the plurality of multiplexer), 
wherein, for each of multiple MAC units of the plurality of MAC units, the multiplexer includes a second multiplexer connected to an output terminal of an accumulator of a corresponding MAC unit (Cho, figure 4B [0070-0073] illustrates performing multiply and accumulation operation, each PE includes multiplexer 150 [i.e. a second multiplexer] connected to output of register 550 [i.e. output of an accumulator of a corresponding MAC unit], [0073] adder 400 generate a sum value that is newly stored in the register 550, that is the value stored in the register 550 is replaced with the value calculated through the operating method of figure 4B from value calculated through the operating method of 4A ), the accumulator being separate from an adder of the corresponding MAC unit (Cho, figure 4B illustrates the register 550 [i.e. the accumulator] is separate from adder 400 [i.e. an adder]).  

Regarding claim 2, Cho teaches the apparatus of claim 1, wherein the multiplexer comprises, for each of the multiple MAC units, a first multiplexer connected to an input terminal of the adder of the corresponding MAC unit (Cho, figure 4B, each processing element [i.e. MAC unit] multiplexer 140 [i.e. a first multiplexer] connected to an input terminal of adder 400 [i.e. the adder]).  

Regarding claim 5, Cho teaches the apparatus of claim 2, wherein, for each of the multiple MAC units, the first multiplexer and the second multiplexer are configured to operate based on a respective first clock frequency (Cho, [0062] the control signal, data input signal, and the data output signal are transmitted every cycle, and the actual operation may take 2 cycles. As described, control signals controls the plurality of multiplexers, thus the multiplexers are operated based on the control signals receiving every cycle [i.e. first multiplexer and second multiplexer are operated based on a respective first clock cycle]).  

Regarding claim 8, Cho teaches the apparatus of claim 1, wherein, for each of the multiple MAC units, a first multiplexer of the multiplexer is connected to input terminals of the corresponding MAC unit (Cho, figure 4B, the multiplexer 140 [i.e. first multiplexer] connected to at least input data A, B, control signals of the corresponding PE [i.e. input terminals of the corresponding MAC unit]).  

Regarding claim 9, Cho teaches A method of performing deep learning operations, the method comprising: receiving an operation mode and input data (Cho figure 2 illustrates a systolic of PEs receiving control signal and input data [i.e. an operation mode and input data]); controlling operations of a plurality of multiplier accumulator (MAC) units included in a systolic array in response to the operation mode (Cho, figure 2 illustrates systolic array of PE, wherein each PE comprises a multiplier and adder as shown in figure 3 [i.e. MAC units included in systolic array]. [0100] Figures 4-10 illustrates a plurality of operations [i.e. operations] can be performed by processing element 1000 by programming the control signals); and controlling a multiplexer connected to at least one of MAC unit of the plurality of MAC units (Cho, figure 3 [0051] multiplexers within each processing element [i.e. MAC unit] are controlled by control signal), wherein, for each of multiple MAC units of the plurality of MAC units, the controlling of the multiplexer comprises controlling outputs of a corresponding accumulator in response to the operation mode (Cho, figure 4B illustrates multiplexer 180 controls the output of register 550 [i.e. a corresponding accumulator] in response to the control signal to perform different type of operations), the corresponding accumulator being separate from an adder of the corresponding MAC unit (Cho, figure 4B register 550 [i.e. accumulator] is separate from adder 400 [i.e. an adder]).  

Regarding claim 10, Cho teaches the method of claim 9, wherein the controlling of the multiplexer comprises controlling respective inputs of the adders of the multiple of MAC units in response to the operation mode (Cho, figure 3 control signals control multiplexers 140 and 150 that controls the inputs of adder 400 [i.e. the adder] in response to different mode).   

Regarding claim 12, Cho teaches the method of claim 9, wherein the controlling of the multiplexer comprises: controlling respective outputs of the multiple MAC units; and shifting the respective outputs of the multiple MAC units (Cho figures 2 and 3, illustrates the systolic array of PEs, as illustrated, for example, middle PE receives B_out from PE above, Z_out from PE right, A_out and cntrl_out from left [i.e. respectively outputs of the multiple MAC units] and controlled by multiplexers. Figure 3 illustrates implementation of processing element that includes control signals to control multiplexers to control the described outputs to be stored and shifted by registers).  

Regarding claim 13 recites method claim that would be practiced by the apparatus of claim 5. Thus, it is rejected for the same reasons.

	Regarding claim 16, Cho teaches the method of claim 9, wherein the controlling of the multiplexer comprises controlling respective inputs of the plurality of MAC units in response to the operation mode (Cho, figure 3 [0051, 0100] control signals control multiplexers that control the inputs of the plurality of processing elements [i.e. the inputs of the plurality of MAC units] in response to different mode). 
 
Regarding claim 17, recite a product claim that would be practiced by the method claims 9. Thus, it is rejected for the same reasons.

Regarding claim 18, Cho An apparatus for performing deep learning operations, the apparatus (Cho figure 1) comprising: a systolic array comprising a plurality of multiplier accumulator (MAC) units (Cho figure 1 illustrates a systolic array of PEs and each PE includes a multiplier and adder as shown in figure 3); and a multiplexer set respectively connected to at least one MAC unit of the plurality of MAC units (Cho, figure 3 illustrates multiplexers connected to each processing element); and a control circuit configured to control an operation of the multiplexer set and the plurality of MAC units according to a plurality of operation modes (Cho, [0048] each PE receive control signals from control unit [i.e. a control circuit]. [0051] control signal controls multiplexers as illustrated in table 1 to control the processing elements. [0100] the processing element can perform most of the type of operation required in the neural network by programming the control signals of the plurality of multiplexers), wherein the multiplexer set comprises; a first multiplexer connected to an input terminal of an adder of the at least one MAC unit (Cho, figure 4B, multiplexer 140 [i.e. a first multiplexer] connected to input terminal of adder 400 [i.e. an adder] of each processing element); a second multiplexer connected to an output terminal of an accumulator of the at least one MAC unit, the accumulator being separate from the adder (Cho, figure 4B [0070-0073] a multiplexer 150 [i.e. a second multiplexer] connected to output of register 550 [i.e. an accumulator] of each processing element, and register 550 [i.e. the accumulator] is separate from adder 400 [i.e. the adder]); and a third multiplexer connected to output terminals of the plurality of MAC units (Cho, Figure 2 illustrates the systolic array of PEs receiving data from other PEs, for example, middle PE receives B_out from PE above, Z_out from PE right, A_out and cntrl_out from left [i.e. output terminals of the plurality of MAC units]. Figure 4B illustrates implementation of processing element that includes multiplexer 180 [i.e. a third multiplexer] and connected to the described output terminals).  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Wang - US 20200076435 .

Regarding claim 4, Cho teaches the apparatus of claim 1, wherein the multiplexer further comprises: a third multiplexer connected to output terminals of the multiple MAC units (Cho, Figure 2 illustrates the systolic array of PEs, as illustrated, for example, middle PE receives B_out from PE above, Z_out from PE right, A_out and cntrl_out from left [i.e. output terminals of the multiple MAC units]. Figure 4B illustrates implementation of processing element that includes multiplexer 180 [i.e. a third multiplexer] and connected to the described output terminals); and a register connected to the third multiplexer (Cho figure 4B, register 570 [i.e. a register] connected to multiplexer 180 [i.e. a third multiplexer]).  
 Cho does not teach a shift register connected to the third multiplexer, however, Wang teaches a shift register (Wang, figure 1A, [0044] illustrated shadow register 1, which is shaded or hashed shift register that stores and shift data). 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the shift register as disclosed by Wang with the register 570 as disclosed by Cho in figure 4B. This modification would have been obvious because Cho discloses broadly the use of register to store and shift data, however Wang discloses a specific type of register, e.g. a shift register. Furthermore, the substitute of one known element for another would yielded predictable result of storing and moving data using shift register to one of ordinary skill in the art. See MPEP 2141(III)(B) simple substitution of one known element for another to obtain predictable results.

Regarding claim 21, Cho teaches the apparatus of claim 18, further comprising a register connected to the third multiplexer and the third multiplexer is further connected to an output terminal of the second multiplexer (Cho, figure 4B register 570 [i.e. a register] connected to multiplexer 180 [i.e. a third multiplexer], and multiplexer 180 is connected to output terminal of multiplexer 150 [i.e. a second multiplexer]). Cho does not teach a shift register connected to the third multiplexer, however, Wang teaches a shift register (Wang, figure 1A, [0044] illustrated shadow register 1, which is shaded or hashed shift register that stores and shift data). 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the shift register as disclosed by Wang with the register 570 as disclosed by Cho in figure 4B. This modification would have been obvious because Cho discloses broadly the use of register to store and shift data, however Wang discloses a specific type of register, e.g. a shift register. Furthermore, the substitute of one known element for another would yielded predictable result of storing and moving data using shift register to one of ordinary skill in the art. See MPEP 2141(III)(B) simple substitution of one known element for another to obtain predictable results.

	Allowable Subject Matter	
Claims 6-7 are allowed.
Claims , 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
See Office Action dated on 05/11/2022 for reasons for indication of allowable subject matter.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182